06/14/2022


     IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                               Case Number: DA 21-0582
                 Supreme Court No. DA 21-0582


KIM NORQUAY,JR.,
    aka, Buggz Ironman-Whitecow

               Petitioner and Appellant,
         v.

STATE OF MONTANA,

               Respondent and Appellee.


                           GRANT OF EXTENSION


         Counsel for Appellant Kim Norquay, Jr., has filed an unopposed

motion seeking a 30-day extension of the briefing deadlines in this matter.

Counsel asserts the continuance is necessary because she was appointed to

represent Mr. Norquay in his appeal on April 4,2022, she has been in, and

remains in, San Diego on a family health emergency since May 10, 2022,

and needs at least 30 additional days to complete the Appellant's Opening

Brief.

         The State does not object to the Motion.

         THEREFORE,the Motion is Granted. The Opening Brief in this

matter, currently due on July 5, 2022, is now due on August 5, 2022.




                                                                    Electronically signed by:
                                                                          Mike McGrath
                                                             Chief Justice, Montana Supreme Court
                                                                          June 14 2022